PER CURIAM.
Lee Griffin appeals from the trial court’s denial of relief pursuant to Florida Rule of Criminal Procedure 3.800. We affirm. The claims raised were either without legal basis (grounds one and three) or should have been raised on direct appeal (ground two). See Harvey v. Dugger; 656 So.2d 1253 (Fla.1995)(holding that “issues that could have been, but were not, raised on direct appeal are not cognizable through collateral attack”); see also State v Franklin, 836 So.2d 1112 (Fla. 3d DCA), rev. granted, 854 So.2d 659 (Fla.2003)(holding that chapter 99-188 does not violate the single subject rule).
Affirmed.